Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Following the instant Examiner’s amendment, claims 1 and 21-26 will be pending and directed to allowable subject matter.

Examiner -Initiated Interview
Examiner contacted Patrick A. Doody and left a voice mail 3/30/2021, and subsequently discussed the case with Patrick A. Doody later the same day.  Please see the attached Interview Summary for details.  Parties agreed to the Examiner’s Amendments below, which placed the Application in form for allowance.

Information Disclosure Statement
The IDS filed 2/9/2021, 3/18/2020, and 3/16/2020 are each acknowledged and have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Patrick A. Doody on 3/30/2021.

The application has been amended as follows: 

1. A binding agent comprising:
(a) a calcium binding portion 
(b) a targeting peptide, wherein the N-terminus of the targeting peptide is covalently linked to the C-terminus of the calcium binding portion by a peptide bond;  
wherein the calcium binding portion is selected from the group consisting of one or more of SEQ ID NOS. 68-96, and
wherein the targeting peptide is selected from the group consisting of one or more of SEQ ID NOS. 1-10.

Cancel claims 2-4, 6-8, and 10.

Election/Restrictions
Claim 1 is allowable as set forth in the Examiner’s amendment above. The restriction requirement among Groups I-III, as set forth in the Office action mailed on 11/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III is withdrawn.  Claims 21-26, directed to methods of determining the presence of an EGFR or PDGFR protein in a sample are rejoined and are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As set forth in the Examiner’s amendment above, claim 1 encompasses sequences comprising the following 290 motifs:
1.	DKDGDGTITTKELGTVMRSLGQNEALDKYACNC
2.	DKDGDGTITTKELGTVMRSLGQNDGYCLHDGVC

4.	DKDGDGTITTKELGTVMRSLGQNCNCVVGYIGE
5.	DKDGDGTITTKELGTVMRSLGQNRCQYRDLKWW
6.	DKDGDGTITTKELGTVMRSLGQNYRDLKWWELR
7.	DKDGDGTITTKELGTVMRSLGQNVVGYIGERCQ
8.	DKDGDGTITTKELGTVMRSLGQNCLHDGVCMYI
9.	DKDGDGTITTKELGTVMRSLGQNSECPLSHDGY
10.	DKDGDGTITTKELGTVMRSLGQNNSDSECPLSH
11.	DKDGDGCITTRELGTVMRSLGQNEALDKYACNC
12.	DKDGDGCITTRELGTVMRSLGQNDGYCLHDGVC
13.	DKDGDGCITTRELGTVMRSLGQNMYIELALDKYA
14.	DKDGDGCITTRELGTVMRSLGQNCNCVVGYIGE
15.	DKDGDGCITTRELGTVMRSLGQNRCQYRDLKWW
16.	DKDGDGCITTRELGTVMRSLGQNYRDLKWWELR
17.	DKDGDGCITTRELGTVMRSLGQNVVGYIGERCQ
18.	DKDGDGCITTRELGTVMRSLGQNCLHDGVCMYI
19.	DKDGDGCITTRELGTVMRSLGQNSECPLSHDGY
20.	DKDGDGCITTRELGTVMRSLGQNNSDSECPLSH
21.	DADGGGDISVKELGTVMRMLGQTEALDKYACNC
22.	DADGGGDISVKELGTVMRMLGQTDGYCLHDGVC
23.	DADGGGDISVKELGTVMRMLGQTMYIELALDKYA
24.	DADGGGDISVKELGTVMRMLGQTCNCVVGYIGE
25.	DADGGGDISVKELGTVMRMLGQTRCQYRDLKWW
26.	DADGGGDISVKELGTVMRMLGQTYRDLKWWELR
27.	DADGGGDISVKELGTVMRMLGQTVVGYIGERCQ
28.	DADGGGDISVKELGTVMRMLGQTCLHDGVCMYI
29.	DADGGGDISVKELGTVMRMLGQTSECPLSHDGY
30.	DADGGGDISVKELGTVMRMLGQTNSDSECPLSH
31.	VLGAEDGCISTKELGKVMRMLGQNEALDKYACNC
32.	VLGAEDGCISTKELGKVMRMLGQNDGYCLHDGVC
33.	VLGAEDGCISTKELGKVMRMLGQNMYIELALDKYA
34.	VLGAEDGCISTKELGKVMRMLGQNCNCVVGYIGE
35.	VLGAEDGCISTKELGKVMRMLGQNRCQYRDLKWW
36.	VLGAEDGCISTKELGKVMRMLGQNYRDLKWWELR
37.	VLGAEDGCISTKELGKVMRMLGQNVVGYIGERCQ
38.	VLGAEDGCISTKELGKVMRMLGQNCLHDGVCMYI
39.	VLGAEDGCISTKELGKVMRMLGQNSECPLSHDGY
40.	VLGAEDGCISTKELGKVMRMLGQNNSDSECPLSH
41.	DKQQRGKIKATDLMVAMRCLGASEALDKYACNC
42.	DKQQRGKIKATDLMVAMRCLGASDGYCLHDGVC
43.	DKQQRGKIKATDLMVAMRCLGASMYIELALDKYA
44.	DKQQRGKIKATDLMVAMRCLGASCNCVVGYIGE
45.	DKQQRGKIKATDLMVAMRCLGASRCQYRDLKWW
46.	DKQQRGKIKATDLMVAMRCLGASYRDLKWWELR
47.	DKQQRGKIKATDLMVAMRCLGASVVGYIGERCQ
48.	DKQQRGKIKATDLMVAMRCLGASCLHDGVCMYI

50.	DKQQRGKIKATDLMVAMRCLGASNSDSECPLSH
51.	DEEGNGEVKTGELEWLMSLLGINEALDKYACNC
52.	DEEGNGEVKTGELEWLMSLLGINDGYCLHDGVC
53.	DEEGNGEVKTGELEWLMSLLGINMYIELALDKYA
54.	DEEGNGEVKTGELEWLMSLLGINCNCVVGYIGE
55.	DEEGNGEVKTGELEWLMSLLGINRCQYRDLKWW
56.	DEEGNGEVKTGELEWLMSLLGINYRDLKWWELR
57.	DEEGNGEVKTGELEWLMSLLGINVVGYIGERCQ
58.	DEEGNGEVKTGELEWLMSLLGINCLHDGVCMYI
59.	DEEGNGEVKTGELEWLMSLLGINSECPLSHDGY
60.	DEEGNGEVKTGELEWLMSLLGINNSDSECPLSH
61.	DKDGNGYISAAELRHVMTNLGEKEALDKYACNC
62.	DKDGNGYISAAELRHVMTNLGEKDGYCLHDGVC
63.	DKDGNGYISAAELRHVMTNLGEKMYIELALDKYA
64.	DKDGNGYISAAELRHVMTNLGEKCNCVVGYIGE
65.	DKDGNGYISAAELRHVMTNLGEKRCQYRDLKWW
66.	DKDGNGYISAAELRHVMTNLGEKYRDLKWWELR
67.	DKDGNGYISAAELRHVMTNLGEKVVGYIGERCQ
68.	DKDGNGYISAAELRHVMTNLGEKCLHDGVCMYI
69.	DKDGNGYISAAELRHVMTNLGEKSECPLSHDGY
70.	DKDGNGYISAAELRHVMTNLGEKNSDSECPLSH
71.	DKDGNGFVSAAELRHVMTRLGEKEALDKYACNC
72.	DKDGNGFVSAAELRHVMTRLGEKDGYCLHDGVC
73.	DKDGNGFVSAAELRHVMTRLGEKMYIELALDKYA
74.	DKDGNGFVSAAELRHVMTRLGEKCNCVVGYIGE
75.	DKDGNGFVSAAELRHVMTRLGEKRCQYRDLKWW
76.	DKDGNGFVSAAELRHVMTRLGEKYRDLKWWELR
77.	DKDGNGFVSAAELRHVMTRLGEKVVGYIGERCQ
78.	DKDGNGFVSAAELRHVMTRLGEKCLHDGVCMYI
79.	DKDGNGFVSAAELRHVMTRLGEKSECPLSHDGY
80.	DKDGNGFVSAAELRHVMTRLGEKNSDSECPLSH
81.	DKEKKGYVMASDLRSKLTSLGEKEALDKYACNC
82.	DKEKKGYVMASDLRSKLTSLGEKDGYCLHDGVC
83.	DKEKKGYVMASDLRSKLTSLGEKMYIELALDKYA
84.	DKEKKGYVMASDLRSKLTSLGEKCNCVVGYIGE
85.	DKEKKGYVMASDLRSKLTSLGEKRCQYRDLKWW
86.	DKEKKGYVMASDLRSKLTSLGEKYRDLKWWELR
87.	DKEKKGYVMASDLRSKLTSLGEKVVGYIGERCQ
88.	DKEKKGYVMASDLRSKLTSLGEKCLHDGVCMYI
89.	DKEKKGYVMASDLRSKLTSLGEKSECPLSHDGY
90.	DKEKKGYVMASDLRSKLTSLGEKNSDSECPLSH
91.	DRNADGYIDPEELAEIFRASGEHEALDKYACNC
92.	DRNADGYIDPEELAEIFRASGEHDGYCLHDGVC
93.	DRNADGYIDPEELAEIFRASGEHMYIELALDKYA
94.	DRNADGYIDPEELAEIFRASGEHCNCVVGYIGE

96.	DRNADGYIDPEELAEIFRASGEHYRDLKWWELR
97.	DRNADGYIDPEELAEIFRASGEHVVGYIGERCQ
98.	DRNADGYIDPEELAEIFRASGEHCLHDGVCMYI
99.	DRNADGYIDPEELAEIFRASGEHSECPLSHDGY
100.	DRNADGYIDPEELAEIFRASGEHNSDSECPLSH
101.	DKNADGYIDLDELKIMLQATGETEALDKYACNC
102.	DKNADGYIDLDELKIMLQATGETDGYCLHDGVC
103.	DKNADGYIDLDELKIMLQATGETMYIELALDKYA
104.	DKNADGYIDLDELKIMLQATGETCNCVVGYIGE
105.	DKNADGYIDLDELKIMLQATGETRCQYRDLKWW
106.	DKNADGYIDLDELKIMLQATGETYRDLKWWELR
107.	DKNADGYIDLDELKIMLQATGETVVGYIGERCQ
108.	DKNADGYIDLDELKIMLQATGETCLHDGVCMYI
109.	DKNADGYIDLDELKIMLQATGETSECPLSHDGY
110.	DKNADGYIDLDELKIMLQATGETNSDSECPLSH
111.	DKEGKGYIDWNTLKYVLMNAGEPEALDKYACNC
112.	DKEGKGYIDWNTLKYVLMNAGEPDGYCLHDGVC
113.	DKEGKGYIDWNTLKYVLMNAGEPMYIELALDKYA
114.	DKEGKGYIDWNTLKYVLMNAGEPCNCVVGYIGE
115.	DKEGKGYIDWNTLKYVLMNAGEPRCQYRDLKWW
116.	DKEGKGYIDWNTLKYVLMNAGEPYRDLKWWELR
117.	DKEGKGYIDWNTLKYVLMNAGEPVVGYIGERCQ
118.	DKEGKGYIDWNTLKYVLMNAGEPCLHDGVCMYI
119.	DKEGKGYIDWNTLKYVLMNAGEPSECPLSHDGY
120.	DKEGKGYIDWNTLKYVLMNAGEPNSDSECPLSH
121.	DQDGDGHITVDELRRAMAGLGQPEALDKYACNC
122.	DQDGDGHITVDELRRAMAGLGQPDGYCLHDGVC
123.	DQDGDGHITVDELRRAMAGLGQPMYIELALDKYA
124.	DQDGDGHITVDELRRAMAGLGQPCNCVVGYIGE
125.	DQDGDGHITVDELRRAMAGLGQPRCQYRDLKWW
126.	DQDGDGHITVDELRRAMAGLGQPYRDLKWWELR
127.	DQDGDGHITVDELRRAMAGLGQPVVGYIGERCQ
128.	DQDGDGHITVDELRRAMAGLGQPCLHDGVCMYI
129.	DQDGDGHITVDELRRAMAGLGQPSECPLSHDGY
130.	DQDGDGHITVDELRRAMAGLGQPNSDSECPLSH
131.	DTDGNGTINAQELGAALKATGKNEALDKYACNC
132.	DTDGNGTINAQELGAALKATGKNDGYCLHDGVC
133.	DTDGNGTINAQELGAALKATGKNMYIELALDKYA
134.	DTDGNGTINAQELGAALKATGKNCNCVVGYIGE
135.	DTDGNGTINAQELGAALKATGKNRCQYRDLKWW
136.	DTDGNGTINAQELGAALKATGKNYRDLKWWELR
137.	DTDGNGTINAQELGAALKATGKNVVGYIGERCQ
138.	DTDGNGTINAQELGAALKATGKNCLHDGVCMYI
139.	DTDGNGTINAQELGAALKATGKNSECPLSHDGY
140.	DTDGNGTINAQELGAALKATGKNNSDSECPLSH

142.	DSDGDGEISFQEFLTAAKKARDGYCLHDGVC
143.	DSDGDGEISFQEFLTAAKKARMYIELALDKYA
144.	DSDGDGEISFQEFLTAAKKARCNCVVGYIGE
145.	DSDGDGEISFQEFLTAAKKARRCQYRDLKWW
146.	DSDGDGEISFQEFLTAAKKARYRDLKWWELR
147.	DSDGDGEISFQEFLTAAKKARVVGYIGERCQ
148.	DSDGDGEISFQEFLTAAKKARCLHDGVCMYI
149.	DSDGDGEISFQEFLTAAKKARSECPLSHDGY
150.	DSDGDGEISFQEFLTAAKKARNSDSECPLSH
151.	DADGNGTIDFPEFLTMMARKMKDEALDKYACNC
152.	DADGNGTIDFPEFLTMMARKMKDDGYCLHDGVC
153.	DADGNGTIDFPEFLTMMARKMKDMYIELALDKYA
154.	DADGNGTIDFPEFLTMMARKMKDCNCVVGYIGE
155.	DADGNGTIDFPEFLTMMARKMKDRCQYRDLKWW
156.	DADGNGTIDFPEFLTMMARKMKDYRDLKWWELR
157.	DADGNGTIDFPEFLTMMARKMKDVVGYIGERCQ
158.	DADGNGTIDFPEFLTMMARKMKDCLHDGVCMYI
159.	DADGNGTIDFPEFLTMMARKMKDSECPLSHDGY
160.	DADGNGTIDFPEFLTMMARKMKDNSDSECPLSH
161.	DRDGNGTVDFPEFLGMMARKMKDEALDKYACNC
162.	DRDGNGTVDFPEFLGMMARKMKDDGYCLHDGVC
163.	DRDGNGTVDFPEFLGMMARKMKDMYIELALDKYA
164.	DRDGNGTVDFPEFLGMMARKMKDCNCVVGYIGE
165.	DRDGNGTVDFPEFLGMMARKMKDRCQYRDLKWW
166.	DRDGNGTVDFPEFLGMMARKMKDYRDLKWWELR
167.	DRDGNGTVDFPEFLGMMARKMKDVVGYIGERCQ
168.	DRDGNGTVDFPEFLGMMARKMKDCLHDGVCMYI
169.	DRDGNGTVDFPEFLGMMARKMKDSECPLSHDGY
170.	DRDGNGTVDFPEFLGMMARKMKDNSDSECPLSH
171.	DEDGSGTIDFEEFLVMMVRQMKEEALDKYACNC
172.	DEDGSGTIDFEEFLVMMVRQMKEDGYCLHDGVC
173.	DEDGSGTIDFEEFLVMMVRQMKEMYIELALDKYA
174.	DEDGSGTIDFEEFLVMMVRQMKECNCVVGYIGE
175.	DEDGSGTIDFEEFLVMMVRQMKERCQYRDLKWW
176.	DEDGSGTIDFEEFLVMMVRQMKEYRDLKWWELR
177.	DEDGSGTIDFEEFLVMMVRQMKEVVGYIGERCQ
178.	DEDGSGTIDFEEFLVMMVRQMKECLHDGVCMYI
179.	DEDGSGTIDFEEFLVMMVRQMKESECPLSHDGY
180.	DEDGSGTIDFEEFLVMMVRQMKENSDSECPLSH
181.	DEDGSGTVDFDEFLVMMVRCMKDEALDKYACNC
182.	DEDGSGTVDFDEFLVMMVRCMKDDGYCLHDGVC
183.	DEDGSGTVDFDEFLVMMVRCMKDMYIELALDKYA
184.	DEDGSGTVDFDEFLVMMVRCMKDCNCVVGYIGE
185.	DEDGSGTVDFDEFLVMMVRCMKDRCQYRDLKWW
186.	DEDGSGTVDFDEFLVMMVRCMKDYRDLKWWELR

188.	DEDGSGTVDFDEFLVMMVRCMKDCLHDGVCMYI
189.	DEDGSGTVDFDEFLVMMVRCMKDSECPLSHDGY
190.	DEDGSGTVDFDEFLVMMVRCMKDNSDSECPLSH
191.	GIDGNGELDFSTFLTIMHMQIKQEALDKYACNC
192.	GIDGNGELDFSTFLTIMHMQIKQDGYCLHDGVC
193.	GIDGNGELDFSTFLTIMHMQIKQMYIELALDKYA
194.	GIDGNGELDFSTFLTIMHMQIKQCNCVVGYIGE
195.	GIDGNGELDFSTFLTIMHMQIKQRCQYRDLKWW
196.	GIDGNGELDFSTFLTIMHMQIKQYRDLKWWELR
197.	GIDGNGELDFSTFLTIMHMQIKQVVGYIGERCQ
198.	GIDGNGELDFSTFLTIMHMQIKQCLHDGVCMYI
199.	GIDGNGELDFSTFLTIMHMQIKQSECPLSHDGY
200.	GIDGNGELDFSTFLTIMHMQIKQNSDSECPLSH
201.	DKNNDGRIDFDEFLKMMEGVQEALDKYACNC
202.	DKNNDGRIDFDEFLKMMEGVQDGYCLHDGVC
203.	DKNNDGRIDFDEFLKMMEGVQMYIELALDKYA
204.	DKNNDGRIDFDEFLKMMEGVQCNCVVGYIGE
205.	DKNNDGRIDFDEFLKMMEGVQRCQYRDLKWW
206.	DKNNDGRIDFDEFLKMMEGVQYRDLKWWELR
207.	DKNNDGRIDFDEFLKMMEGVQVVGYIGERCQ
208.	DKNNDGRIDFDEFLKMMEGVQCLHDGVCMYI
209.	DKNNDGRIDFDEFLKMMEGVQSECPLSHDGY
210.	DKNNDGRIDFDEFLKMMEGVQNSDSECPLSH
211.	DKNNDGRIDYDEFLEFMKGVEEALDKYACNC
212.	DKNNDGRIDYDEFLEFMKGVEDGYCLHDGVC
213.	DKNNDGRIDYDEFLEFMKGVEMYIELALDKYA
214.	DKNNDGRIDYDEFLEFMKGVECNCVVGYIGE
215.	DKNNDGRIDYDEFLEFMKGVERCQYRDLKWW
216.	DKNNDGRIDYDEFLEFMKGVEYRDLKWWELR
217.	DKNNDGRIDYDEFLEFMKGVEVVGYIGERCQ
218.	DKNNDGRIDYDEFLEFMKGVECLHDGVCMYI
219.	DKNNDGRIDYDEFLEFMKGVESECPLSHDGY
220.	DKNNDGRIDYDEFLEFMKGVENSDSECPLSH
221.	DRDNKGFFNCDGFLALMGVYHEKEALDKYACNC
222.	DRDNKGFFNCDGFLALMGVYHEKDGYCLHDGVC
223.	DRDNKGFFNCDGFLALMGVYHEKMYIELALDKYA
224.	DRDNKGFFNCDGFLALMGVYHEKCNCVVGYIGE
225.	DRDNKGFFNCDGFLALMGVYHEKRCQYRDLKWW
226.	DRDNKGFFNCDGFLALMGVYHEKYRDLKWWELR
227.	DRDNKGFFNCDGFLALMGVYHEKVVGYIGERCQ
228.	DRDNKGFFNCDGFLALMGVYHEKCLHDGVCMYI
229.	DRDNKGFFNCDGFLALMGVYHEKSECPLSHDGY
230.	DRDNKGFFNCDGFLALMGVYHEKNSDSECPLSH
231.	DIDGDGQVNYEEFVQMMTAKEALDKYACNC
232.	DIDGDGQVNYEEFVQMMTAKDGYCLHDGVC

234.	DIDGDGQVNYEEFVQMMTAKCNCVVGYIGE
235.	DIDGDGQVNYEEFVQMMTAKRCQYRDLKWW
236.	DIDGDGQVNYEEFVQMMTAKYRDLKWWELR
237.	DIDGDGQVNYEEFVQMMTAKVVGYIGERCQ
238.	DIDGDGQVNYEEFVQMMTAKCLHDGVCMYI
239.	DIDGDGQVNYEEFVQMMTAKSECPLSHDGY
240.	DIDGDGQVNYEEFVQMMTAKNSDSECPLSH
241.	DTDGDGQVNYEEFVRVLSKEALDKYACNC
242.	DTDGDGQVNYEEFVRVLSKDGYCLHDGVC
243.	DTDGDGQVNYEEFVRVLSKMYIELALDKYA
244.	DTDGDGQVNYEEFVRVLSKCNCVVGYIGE
245.	DTDGDGQVNYEEFVRVLSKRCQYRDLKWW
246.	DTDGDGQVNYEEFVRVLSKYRDLKWWELR
247.	DTDGDGQVNYEEFVRVLSKVVGYIGERCQ
248.	DTDGDGQVNYEEFVRVLSKCLHDGVCMYI
249.	DTDGDGQVNYEEFVRVLSKSECPLSHDGY
250.	DTDGDGQVNYEEFVRVLSKNSDSECPLSH
251.	DVDQDGRVNYEEFARMLAQEEALDKYACNC
252.	DVDQDGRVNYEEFARMLAQEDGYCLHDGVC
253.	DVDQDGRVNYEEFARMLAQEMYIELALDKYA
254.	DVDQDGRVNYEEFARMLAQECNCVVGYIGE
255.	DVDQDGRVNYEEFARMLAQERCQYRDLKWW
256.	DVDQDGRVNYEEFARMLAQEYRDLKWWELR
257.	DVDQDGRVNYEEFARMLAQEVVGYIGERCQ
258.	DVDQDGRVNYEEFARMLAQECLHDGVCMYI
259.	DVDQDGRVNYEEFARMLAQESECPLSHDGY
260.	DVDQDGRVNYEEFARMLAQENSDSECPLSH
261.	DKDGDRTIDYEEFVAMMTGESFKEALDKYACNC
262.	DKDGDRTIDYEEFVAMMTGESFKDGYCLHDGVC
263.	DKDGDRTIDYEEFVAMMTGESFKMYIELALDKYA
264.	DKDGDRTIDYEEFVAMMTGESFKCNCVVGYIGE
265.	DKDGDRTIDYEEFVAMMTGESFKRCQYRDLKWW
266.	DKDGDRTIDYEEFVAMMTGESFKYRDLKWWELR
267.	DKDGDRTIDYEEFVAMMTGESFKVVGYIGERCQ
268.	DKDGDRTIDYEEFVAMMTGESFKCLHDGVCMYI
269.	DKDGDRTIDYEEFVAMMTGESFKSECPLSHDGY
270.	DKDGDRTIDYEEFVAMMTGESFKNSDSECPLSH
271.	DIEPNGKVKYDEFIHKITLPGRDEALDKYACNC
272.	DIEPNGKVKYDEFIHKITLPGRDDGYCLHDGVC
273.	DIEPNGKVKYDEFIHKITLPGRDMYIELALDKYA
274.	DIEPNGKVKYDEFIHKITLPGRDCNCVVGYIGE
275.	DIEPNGKVKYDEFIHKITLPGRDRCQYRDLKWW
276.	DIEPNGKVKYDEFIHKITLPGRDYRDLKWWELR
277.	DIEPNGKVKYDEFIHKITLPGRDVVGYIGERCQ
278.	DIEPNGKVKYDEFIHKITLPGRDCLHDGVCMYI

280.	DIEPNGKVKYDEFIHKITLPGRDNSDSECPLSH
281.	DKDGDGKIGVDEFSTLVAESEALDKYACNC
282.	DKDGDGKIGVDEFSTLVAESDGYCLHDGVC
283.	DKDGDGKIGVDEFSTLVAESMYIELALDKYA
284.	DKDGDGKIGVDEFSTLVAESCNCVVGYIGE
285.	DKDGDGKIGVDEFSTLVAESRCQYRDLKWW
286.	DKDGDGKIGVDEFSTLVAESYRDLKWWELR
287.	DKDGDGKIGVDEFSTLVAESVVGYIGERCQ
288.	DKDGDGKIGVDEFSTLVAESCLHDGVCMYI
289.	DKDGDGKIGVDEFSTLVAESSECPLSHDGY
290.	DKDGDGKIGVDEFSTLVAESNSDSECPLSH
Each motif was searched, examined, and subsequently deemed free of the prior art. The closest prior art of record was set forth previously in the Election/Restriction Requirement mailed 11/20/2020 at page 9, but this art does not anticipate nor render obvious the amended genus set forth 3/22/2021, wherein claim 1 required a binding agent comprising a calcium binding portion selected from the group consisting of one or more of SEQ ID NOs: 68-96 covalently linked via a peptide bond to the C-terminus to the N-terminus of a targeting peptide selected from the group consisting of one or more of SEQ ID NOs: 1-10.  In addition, the Examiner concurs with the conclusions provided in the related search report for PCT/IB2019/057162 (see IDS filed 2/09/2021), and that determination is incorporated herein. Accordingly, claim 1 is directed to allowable subject matter that is neither anticipated nor rendered obvious by the closest prior art of record.  Claims 21-26 are methods that utilize the novel compounds of claim 1, and are therefore rejoined and also directed to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Per the Examiner’s Amendment above, claims 1 and 21-26 are allowed, and claims 2-4, 6-8, and 10 are each canceled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL L BEANE/Primary Examiner, Art Unit 1654